Matter of Danyel J. (Leeann K.-G.) (2018 NY Slip Op 00701)





Matter of Danyel J. (Leeann K.-G.)


2018 NY Slip Op 00701


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


154 CAF 16-00466

[*1]IN THE MATTER OF DANYEL J. AND JOHN J. JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; LEEANN K.-G., RESPONDENT, AND ALAN J., RESPONDENT-APPELLANT.


LISA DIPOALA HABER, SYRACUSE, FOR RESPONDENT-APPELLANT.
MICHAEL D. WERNER, WATERTOWN, FOR PETITIONER-RESPONDENT.
MELISSA L. KOFFS, ATTORNEY FOR THE CHILDREN, CHAUMONT. 

	Appeal from an order of the Family Court, Jefferson County (Eugene J. Langone, Jr., J.), entered February 23, 2016 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent Alan J. neglected the subject children. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court